DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusiaku et al. (US 2016/0003498 A1) in view of Schuler et al. (Journal of Vacuum Science & Technology, 1986 cited in IDS).

Regarding claims 1 and 3-7, Kusiaku et al. disclose a selective solar thermal absorber (selective absorption coating) comprising a substrate, a selective solar coating and a corrosion-resistant barrier layer in that order (see page 5, claim 1). The selective solar coating consists of first layer of tungsten, second layer of aluminum nitride, a third layer of titanium/aluminum nitride and a fourth layer of aluminum nitride (see page 6, claim 10). The corrosion-resistant barrier layer comprises oxides such as silicon oxide (SiO2) (see page 6, claims 5 and 6). Accordingly, Kusiaku et al. disclose a selective thermal absorber comprising a substrate, first layer of tungsten, second layer of aluminum nitride, a third layer of titanium/aluminum nitride, a fourth layer of aluminum nitride and a corrosion-resistant barrier layer comprising SiO2. 
Kusiaku et al. do not disclose first layer of tungsten is an infrared reflecting coating. However, given that the first layer of tungsten is identical to infrared reflecting coating utilized in the present invention (see paragraph 0048 of published application), the first layer of tungsten is an infrared reflecting coating. The thickness of the first layer (infrared reflecting coating) of tungsten is 200 nm (see page 6, claim 11).
Kusiaku et al. do not disclose third layer of titanium/aluminum nitride is absorptive coating. However, given that the third layer of titanium/aluminum nitride is identical to absorptive coating presently claimed, the third layer of titanium/aluminum nitride is absorptive coating. The thickness of third layer (absorptive coating) is 25 nm (see page 6, claim 11). 
Kusiaku et al. do not disclose corrosion-resistant barrier layer comprising SiO2 is SiO2 antireflection coating. However, given that the corrosion-resistant barrier layer comprising SiO2 is identical to that presently claimed, the corrosion-resistant barrier layer is SiO2 antireflection coating. The thickness of the corrosion-resistant barrier layer can be adjusted as a function of operating temperature and of the effectiveness of the third material in order to prevent the diffusion of constituent components of the corrosive environment (see paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art to use thickness of corrosion-resistant barrier layer (SiO2 antireflection coating), including that presently claimed, depending on operating temperature and of the effectiveness of the third material in order to prevent the diffusion of constituent components of the corrosive environment in Kusiaku et al., and thereby arrive at the claimed invention.
Kusiaku et al. do not disclose absorptive coating (third layer) comprises titanium/aluminum nitride (ceramic) nanoparticles having an average diameter as presently claimed.
Schuler et al. disclose titanium aluminum nitride Ti1-xAlx N having x < 0.5 (see Abstract).  The titanium aluminum nitride has tunable transmission maximum and reflection minimum in the visible spectral range, a high infrared reflection, and low infrared absorption (see Abstract). The titanium aluminum nitride has diameter of 30 nm (see page 928, col. 1-2, Conclusions). That is, titanium aluminum nitride are ceramic nanoparticles. The titanium aluminum nitride is used as coatings for solar control windows and optical selective solar absorbers (see page 928, col. 1-2, Conclusions).
In light of motivation for using titanium aluminum nitride Ti1-xAlx N having x < 0.5 and having diameter of 30 nm disclosed by Schuler et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use titanium aluminum nitride Ti1-xAlx N having x < 0.5 and having diameter of 30 nm as the titanium aluminum nitride in the third layer (absorptive coating) of Kusiaku et al. in order to obtain tunable transmission maximum and reflection minimum in the visible spectral range, a high infrared reflection, and low infrared absorption, and thereby arrive at the claimed invention.
Although Kusiaku et al. in view of Schuler et al. does not disclose “the absorptive coating is prepared from solution-processable ceramic nanoparticles” and not disclose “the absorptive coating and the SiO2 antireflection coating are each independently prepared using solution-processable starting materials”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kusiaku et al. in view of Schuler et al. meets the requirements of the claimed product, Kusiaku et al. in view of Schuler et al. clearly meet the requirements of present claims.

Regarding claim 20, Kusiaku et al. in view of Schuler et al. disclose the selective solar absorption coating as set forth above. Kusiaku et al. in view of Schuler et al. do not disclose a selective solar absorption coating for prepared from the method as presently claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kusiaku et al. in view of Schuler et al. meets the requirements of the claimed product, Kusiaku et al. in view of Schuler et al. clearly meet the requirements of present claims.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kusiaku et al. (US 2016/0003498 A1) in view of Schuler et al. (Journal of Vacuum Science & Technology, 1986 cited in IDS) as applied to claim 1 above, further in view of Wang et al. (CN101598468 A cited in IDS). is noted that the disclosures of Wang et al. are based on a machine translation of the references which are included in the previous action.

Regarding claim 8, Kusiaku et al. in view of Schuler et al. disclose the selective absorption coating as set forth above. Kusiaku et al. in view of Schuler et al. do not disclose a solar thermal energy conversion system comprising the selective solar absorption coating.
Wang et al. disclose a solar collector (a solar thermal energy conversion system) comprising a solar selective absorption coating comprising an infrared reflecting layer, composite heat absorption layer and anti-reflection layer (see Abstract).
Therefore, as taught by Wang et al., it would have been obvious to one of the ordinary skills in the art to prepare a solar collector (a solar thermal energy conversion system) comprising the solar selective absorption coating of Kusiaku et al. in view of Schuler et al. in order to collect solar energy, and thereby arrive at the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN101598468 A cited in IDS) in view of Kuno et al. (JP2005179121A cited in IDS). It is noted that the disclosures of Wang et al. and Kuno et al. are based on a machine translation of the references which are included in the previous action.

Regarding claim 21, Wang et al. disclose a solar collector (a solar thermal energy conversion system) comprising a solar selective absorption coating comprising an infrared reflecting layer 2, composite heat absorption layer 4, anti-reflection layer 5 (see Abstract). The infrared reflecting layer is an aluminum layer (metallic material) and has a thickness of 100 to 200 nm (see Abstract and page 2, paragraph 5). The absorptive coating comprises transition metal nitrides such as TiNOx and has a thickness of 100 to 200 nm (see Abstract and page 2, paragraph 7). The antireflective layer comprises SiO2 and has a thickness of 60 to 100 nm (see Abstract and page 2, paragraph 8). The infrared reflecting layer is deposited on a substrate (see page 2, paragraph 12).
Wang et al. do not disclose the composite absorption layer comprises ceramic nano particles. Wang et al. do not disclose a selective solar absorption coating prepared according to the method as presently claimed. 
Kuno et al. disclose solar radiation shielding particulate composed of titanium nitride having average gain size of less than 250 nm (see Abstract and paragraph 0025). The particle size of less than 250 nm avoids aggregation and increases visible light transmittance (see paragraph 0025).
In light of motivation for using titanium nitride having average gain size of less than 250 nm disclosed by Kuno et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use titanium nitride having average gain size of less than 250 nm in Wang et al. in order to shield solar radiation as well as avoid aggregation and increase visible light transmittance, and thereby arrive at the claimed invention.
Wang et al. in view of Kuno et al. do not disclose a selective solar absorption coating for prepared from the method as presently claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang et al. in view of Kuno et al. meets the requirements of the claimed product, Wang et al. in view of Kuno et al. clearly meet the requirements of present claims.

Response to Arguments
Applicant's declaration and arguments filed 09/07/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that a crystallite refers to an area of polycrystalline material with a specific crystalline orientation, and which yields a coherent diffraction domain over the said area in X-ray diffraction. In contrast, a particle can refer to a discrete piece of material, which can consist of one or more crystallites. Regarding the interaction with solar photons, a crystallite cannot interact with photons individually because the polycrystalline materials act as a whole in the light-matter interaction. However, even in a film made of particles, each particle interacts with photons individually because of the plasmon resonance. For example, a TiN thin film (or bulk TiN) with 30 nm crystallites has a golden color, but TiN nanoparticles with a diameter of 30 nm have black color. Reference by Schuler to crystallites as defined above is further confirmed by the scanning electron microscopy images in Figure 2 (page 924, right column), which show thin films comprising a solid solution of columnar formations of Ti1-xAIxN. It is clear from the side view SEM images that the Ti1-xAIxN thin film of Schuler is not composed of nanoparticles, but rather a continuous solid solution. The continuous solid solution nature of the Ti1-xAIxN thin films of Schuler can also be confirmed by their method of preparation, i.e., reactive magnetron co-sputtering, which would be expected to yield thin films comprising a continuous solid solution. Consequently, Schuler does not teach Ti1-xAIxN nanoparticles as asserted by the Examiner.
As noted above in the office action, Schuler disclose titanium aluminum nitride has diameter of 30 nm, wherein titanium aluminum nitride is used as coatings for solar control windows and optical selective solar absorbers. Given that titanium aluminum nitride has diameter of 30 nm which is identical to that presently claimed, i.e. 10 to 100 nm and given that titanium nitride is used as coating for solar control windows and optical selective solar absorber, titanium aluminum nitride of Schuler read on ceramic nanoparticles that provide solar absorption, absent evidence to the contrary. 
While applicants argue that Ti1-xAIxN thin film of Schuler is not composed of nanoparticles but rather crystallites, while Schuler does disclose the use of crystallites, given that the titanium aluminum nitride of Schuler has same diameter as that presently claimed, Ti1-xAIxN thin film of Schuler is composed of nanoparticles. Further, applicants have provided no evidence (i.e. data) to show titanium aluminum nitride of Schuler and titanium aluminum nitride recited in present claim have different properties, i.e. solar absorption.

Applicants argue that the claimed infrared reflecting coating calls for TiNx, AlwTizN, ZrNx, AlwZr,N, TiC, ZrC, TiNxCy, ZrNxCy, TiN, ZrN, TiB2, or ZrB2 ceramic nanoparticles, which are ceramic materials with metallic properties. Given the nanoscale dimensions of the recited ceramic nanoparticles and their metallic properties, the ceramic nanoparticles are able to strongly interact with the solar photons passing through the absorptive coating via plasmon resonance thereby further enhancing solar absorption. The effect of the aforementioned light-matter interaction of the recited ceramic nanoparticles results in a distinct change in the absorptance spectrum of the claimed infrared reflecting coating and an increase solar absorption. Such surprisingly enhanced solar absorption could not have been predicted by the teachings of Kusiaku and Schiller and further evidences the non-obviousness of claim 1 on file. At least for the foregoing reasons, the Applicant submits that claim 1 is not obvious over Kusiaku in view of Schuler. Claims 3-7 and 20, which depend from claim 1 and incorporate its patentable subject matter, are likewise not obvious over Kusiaku in view of Schuler. 
However, applicants have provided no evidence (i.e. data) to show titanium aluminum nitride of Schuler and titanium aluminum nitride recited in present claim have different properties, i.e. solar absorption. Given that titanium aluminum nitride has diameter of 30 nm (nanoscale dimensions) which is identical to that presently claimed, i.e. 10 to 100 nm and given that titanium nitride is used as coating for solar control windows and optical selective solar absorber, titanium aluminum nitride of Schuler read on ceramic nanoparticles that provide solar absorption, absent evidence to the contrary.

Applicants submit declaration and argue that as presented in the Huang Declaration, Figure 1 illustrates the impact of the average diameter of ceramic nanoparticle on absorptance. Ceramic nanoparticles with an average diameter between 100-250 nm exhibit the poorest solar absorptance, whereas ceramic nanoparticles having a 10-100 nm average diameter have the best absorptance intensity and bandwidth. Once the average size of ceramic nanoparticles falls below 10 nm, the solar absorptance is reduced, which establishes the criticality of the 10-100 nm average diameter of the ceramic nanoparticle. Kusiaku and Schuler do not teach or suggest the enhanced solar absorptance of 10-100 nm diameter ceramic nanoparticles, as required by claim 3, nor the criticality of the range. Consequently, Kusiaku and Schuler cannot make obvious claim 3.
As noted above in the office action, Schuler disclose titanium aluminum nitride has diameter of 30 nm, wherein titanium aluminum nitride is used as coatings for solar control windows and optical selective solar absorbers. Therefore, Schuler already recognizes the criticality of using titanium aluminum nitride with diameter as presently claimed. Given that titanium aluminum nitride has diameter of 30 nm which is identical to that presently claimed, i.e. 10 to 100 nm and given that titanium nitride is used as coating for solar control windows and optical selective solar absorber, titanium aluminum nitride of Schuler read on ceramic nanoparticles that provide solar absorption, absent evidence to the contrary. 
Further, given that the titanium aluminum nitride of Schuler has diameter of 30 nm which falls within the range of 10 to 100 nm as presently claimed, titanium aluminum nitride of Schuler will have enhanced solar absorption, absent evidence to the contrary.

Applicants submit declaration and argue that as noted in the Huang Declaration, modifying the solar collector of Wang to substitute the composite heat absorption layer with the solar radiation shielding resin of Kuno would result in a solar collector unsatisfactory for its intended purpose. It is well settled law, that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.
However, this is not persuasive given that the rejection of claim 21 is not based on replacing the TiOx particles of the composite heat absorptive layer 4 of Wang with the TiN particles of Kuno but rather on adding the TiN particles of Kuno to this layer.
Further, applicants have provided no evidence (i.e. data) to show that “modifying the solar collector of Wang to substitute the composite heat absorption layer with the solar radiation shielding resin of Kuno would result in a solar collector unsatisfactory for its intended purpose”.

Applicants submit declaration and argue that moreover, even if a person of ordinary skill in the art would have modified the teachings of Wang in view of Kuno, they would not have been able to predict the  surprisingly improved solar absorptance of ceramic nanoparticles having an average diameter of 10-100 nm, as illustrated in Figure 1, because neither Wang nor Kune teach or suggest the surprisingly improved solar absorptance of ceramic nanoparticles having an average diameter of 10-100 nm.
However, given that the titanium nitride of Kuno has diameter of less than 250 nm which falls within the range of 10 to 100 nm as presently claimed, titanium nitride of Kuno will have improved solar absorptance, absent evidence to the contrary. 
With respect to Figure 1, is noted that the data is not commensurate in scope with the scope of all the present claims given that there is no requirement in claim 1 of the average particle diameter of the ceramic nanoparticles. Further, there does not appear to be a significant difference between the solar absorption for ceramic nanoparticles having average diameter of 10- 100 nm (94%) and those having average diameter less than 10 nm (93%). Also, at the lower end of the wavelength range, it appears that the solar absorptance for each of the average diameters (less than 10 nm, 10-100 nm, 100-250 nm) are about the same. As set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). Additionally, the data in Figure 1 does not appear to be commensurate in scope with the scope of the present claims that requires a selective solar absorption coating comprising an infrared coating, an absorptive coating comprising ceramic nanoparticles (having a specific thickness in claims 3 and 21), and a SiO2 antireflection coating (having a specific thickness in claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787